



Exhibit 10.2


THIS UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE PAYOR THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.


UNSECURED PROMISSORY NOTE


$3,504,197.45
September 13, 2017
Thornton, Colorado


For value received, Ascent Solar Technologies, Inc., a Delaware corporation
(“Payor”), promises to pay to Global Ichiban Ltd or its assigns (“Holder”) the
principal sum of $3,504,197.45 with interest on the outstanding principal amount
at the rate of twelve percent (12%) per annum. Interest shall commence from the
effective date and shall be computed on the basis of a year of 365 days for the
actual number of days elapsed. The principal and accrued interest on this note
(the “Note”) shall be due and payable over Thirty Six (36) equal monthly
instalments commencing on October 13, 2017 (the “Instalment”) and ending on
September 13, 2020 (the “Maturity Date”), provided that the Instalment and
Maturity Date of all Notes (as defined below) may be extended with the written
consent of Holder.
1.This Note is issued pursuant to that certain Promissory Notes Exchange
Agreement dated September 13, 2017, as the same may be amended from time to
time, by and between Borrower and Holder (the “Exchange Agreement”).
2.    The obligations under this Note will be unsecured.
3.    All instalments shall be in lawful money of the United States of America
and shall be made pro rata among all Holders. All payments shall be applied
first to accrued expenses due under this Note, next to interest and thereafter
to principal.
4.    At the option of the Payor, payments of each instalment may be made (a) in
cash, or (b) in Common Stock of the Payor at Market Price (“Instalment Shares”).
The Market Price of the Instalment Shares shall be 85% of the average VWAP for
the 5 consecutive trading days prior to the date on which the Instalment Shares
are issued, but in no event greater than the latest Closing Bid on the day the
instalment is made or $0.004 per share, whichever is lower. Payor may not make
any payments in the form of Instalment Shares if the issuance of such Instalment
Shares would cause the Holder to be deemed to “beneficially own” (as such term
is defined under applicable SEC rules and regulations) more than 9.9% of the
Payor’s outstanding shares of common stock.


1



--------------------------------------------------------------------------------





5.    Payor shall deliver to Holder, or its designee or agent the Instalment
Shares and delivery shall be made via Delivery by Deposit/Withdrawal at
Custodian (DWAC) as follows:
DTC Participant:    Bank of New York Mellon, New York
DTC Number:        
Account Number:    


6.    Promptly upon the occurrence thereof, Payor shall furnish to Holder
written notice of the occurrence of any Event of Default (as defined below)
hereunder.
7.    If action is instituted to collect this Note, the Payor promises to pay
all costs and expenses, including, without limitation, reasonable attorneys’
fees and costs, incurred in connection with such action.
8.    Payor may prepay this Note prior to the Maturity Date.
9.    If there shall be any Event of Default hereunder, at the option of, and
upon the declaration of the Holder of this Note and upon written notice to the
Payor (which election and notice shall not be required in the case of an Event
of Default under Section 9(b) or 9(c)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:
(a)    Payor fails to pay timely any of the principal amount due under any of
the Notes on the date the same becomes due and payable or any accrued interest
or other amounts due under any of the Notes on the date the same becomes due and
payable;
(b)    Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing; or
(c)    An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor.


2



--------------------------------------------------------------------------------





10.    Upon the occurrence or existence of any Event of Default (other than an
Event of Default described in Section 9(b) or 9(c)) and at any time thereafter
during the continuance of such Event of Default, Holder may, by written notice
to the Payor, declare all outstanding principal and accrued interest on this
Note immediately due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. Upon the
occurrence or existence of any Event of Default described in Section 9(b) or
9(c), immediately and without notice, all outstanding principal and interest on
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived.
11.    The Payor hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this Note.
12.    This Note shall be governed by and construed under the laws of the State
of Colorado, as applied to agreements among Colorado residents, made and to be
performed entirely within the State of Colorado, without giving effect to
conflicts of laws principles.
13.    Any term of this Note (excluding the principal amount of the Note and the
interest rate of the Note) may be amended or waived with the written consent of
Payor and Holder. Upon the effectuation of such waiver or amendment in
conformance with this Section 13, the Payor shall promptly give written notice
thereof to the record holders of the Notes who have not previously consented
thereto in writing.


[Remainder of Page Intentionally Left Blank]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Payor and Holder have caused this Note to be executed as of
the date first written above.


PAYOR:


ASCENT SOLAR TECHNOLOGIES, INC.






By:    /s/ Victor Lee
Name: Victor Lee
Title: Chief Executive Officer




HOLDER:


GLOBAL ICHIBAN LTD


By: LT Asia Management Ltd


By:    /s/ Ashley Ong
Name: Ashley Ong
Title: Director, LT Asia Management Ltd












4
SIGNATURE PAGE TO UNSECURED PROMISSORY NOTE